oO ao nN Oo aA F WO DY =

NO RO PR PN NM PR PO NMP NO | | S| Ss Se ese ese ese Se
oN On FP WO YOY | DO Oo AwHBoBN DOD Aa fF WO NYO — OO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
LARRY V. JONES, No. CV 19-9123-PSG (PLA)
ORDER ACCEPTING MAGISTRATE

JUDGE’S REPORT AND
RECOMMENDATION

Petitioner,
V.

MUNICIPAL COURT OF LOS ANGELES
JUDICIAL DISTRICT COUNTY,

Respondent.

eS OS EOE Orr

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
recommendations of the Magistrate Judge.

ACCORDINGLY, IT IS ORDERED:

1. The Report and Recommendation is accepted.
2. Judgment shall be entered consistent with this order.
3. The Clerk shall serve this order and the judgment on all counsel or parties of record.

E PHILIP S. GUTIERREZ
NITED STATES DISTRICT JUDGE

DATED: “January 2, 2020 ib A Eu.
L

 
